 In the Matter of THE SHERWIN-WILLIAMS DEFENSE CORPORATIONand'INTERNATIONAL BROTHERHOOD OF ELECTRICAL WORKERS, LOCAL UNIONNo. B702In the Matter of THE SHERWIN-WILLIAMS DEFENSE CORPORATIONandMAINTENANCE AND PRODUCTION EMPLOYEES, AFFILIATED WITH THEINTERNATIONALHODCARRIERS,BUILDING AND COMMON LABORERSUNION OF AMERICA, A. F. OF L.In the Matter of THE SHERWIN-WILLIAMS DEFENSE CORPORATIONandINTERNATIONAL ASSOCIATION OF MACHINISTS, LODGE 310, A. F. OF L.In the Matter of THE SHERWIN-WILLIAMS DEFENSE CORPORATIONandINTERNATIONAL BROTHERHOOD OF TEAMSTERS, CHAUFFEURS, WARE-HOUSEMEN AND HELPERS OF AMERICA, LOCAL No. 268In the Matter of THE SHERWIN-WILLIAMS DEFENSE CORPORATIONandUNITED BROTHERHOOD OF CARPENTERS AND JOINERS OF AMERICAIn the Matterof THE SHERWIN-WILLIAMS DEFENSE CORPORATIONandINTERNATIONAL UNION OF OPERATING ENGINEERS,LOCAL 586, A. F.,OF L.,Inthe Matter of THE SHERWIN-WILLTAMS DEFENSE CORPORATIONandINTERNATIONAL BROTHERHOOD OF FIREMEN AND OILERS, LOCAL 116,A. F. OF L.In, theMatter of'THE SHERWIN-WILLIAMS DEFENSE CORPORATIONandLOCAL 160 PLUMBERS AND STEAMFITTERS A. F.OF.L.In the Matter of THE SHERWIN-WILLIAMS DEFENSE CORPORATIONILLINOISORDNANCE PLANTandGRAND LODGE, BROTHERHOOD OFRAILROAD TRAINMENIIn the Matter of THE SHERWIN-WILLIAMS DEFENSE CORPORATIONandSHEET METAL WORKERS, LOCAL 268 OF SOUTHERN ILLINOIS, A. F. OF L.In the Matter of THE SHERWIN-WILLIAMS DEFENSE CORPORATIONandINTERNATIONAL UNION OF OPERATING ENGINEERS, PORTABLE ANDHOISTING OPERATORS, LOCAL 318, A. F. OF L.In the Matter of THE SHERWIN-WILLIAMS DEFENSE CORPORATIONandDISTRICT 50, UNITED MINE WORKERS OF AMERICA, GAS, COKE ANDCHEMICAL DIVISIONIn the Matter of THE SHERWIN-WILLIAMS DEFENSE CORPORATIONandINTERNATIONAL BROTHERHOOD OF PAINTERS,;DECORATORS,AND PAPERHANGERS OF AMERICA, LOCAL 431, A. F. OF L.46 N. L. R. B., No 40.325 326DECISIONS OF NATIONAL LABOR RELATIONS BOARDCasesThos.R-4386 through R-1398, respectively.-Decided December24, 194-Jurisdiction:ordnance manufacturing industry.Investigation and Certification of Representatives:existence of question: re-fusal to recognize without Board certification : requirement of substantialinterest relaxed'under the circumstances and elections ordered in ill, craftgroups subject to requirement that representative vote be obtained; electionsnecessary.Unit Appropriate for Collective Bargaining:elections directed among (1) ma-chinists (2) locomotive engineers and crane operators (3) electricians '(4)automotive help (5) carpenters (6) boiler operators (7) plumbers (8) sheet-metalworkers (9) painters (10) yardmen (11) residual employees, withspecified inclusions and exclusions from each, deteimiuation of appropriateunits dependent on results of electionsMr. William W. Ward, Jr.,for the Board.Mr. L. E. SpoonerandMr. T. J. McDowell,of Carbondale, Ill., forthe Company.-Mr. IV. R. Boyd,ofWest Frankfort, Ill., for the I. B. E. W.Mr. Edgar F. SmithandMr. Evan Dale,of Springfield, Ill., for theHodcarriers.Mr: W. C. Riley,of St. Louis, Mo., for the, I. A. M.Mr. Tony Garavalia,of Herrin, Ill., for the Teamsters.Mr. John R. Kelly,of Indianapolis, Ind., for the Carpenters.Mr. S. L. McFeron,of Anna,` Ill., for the Operating Engineers.Mr. M. J. Costello,of Chicago, Ill., for the Firemen.Mr. James Bateman,of Carbondale, Ill., for the Plumbers.Mr. O. L. Collins,of Indianapolis, Ind., for the Trainmen.Mr. John A. Bock,of-East St. Louis, Ill., for the Metal Workers.Mr. Stanley Medley,of 'Harrisburg, Ill., for the Hoisting Op-erators.,Mr. Fred A. Henderson,of Herrin, Ill., for District 50.Mr. Frank P. Clark,of, Herrin,, Ill., for --the iPainters.Mr. Louis Cokin,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSSTATEMENT OF THE CASEUpon separate petitions duly filed by International Brotherhoodof ElectricalWorkers, Local Union No. B702, herein called theI.B. `E.W:; Maintenance and Production Employees, InternationalHodcarriers,Building and Common Laborers Union of America,herein called' theHodcarriers; IilterliationalAssociation - ofMa- THE SHERWIN-WILLIAMS DEFENSE CORPORATION327chinists, Lodge 310, herein called the I. A. M.; International Brother-hood, of Teamsters, Chauffeurs,Warehousemen and Helpers ofAmerica, Local No. 268, herein called the Teamsters; United Brother-hood of Carpenters and Joiners of America, herein called the Car-penters; International Union of Operating Engineers, Local 586, here-in called the Operating Engineers;' International Brotherhood ofFiremen and Oilers, Local 116, herein 'called the Firemen';- Local ^ 160,Plumbers and Steainfitters, herein called the Plumbers; Grand Lodge,Brotherhood of Railroad Trainmen,' herein called the Trainmen;Sheet Metal Workers, Local 268 of Southern, Illinois, herein calledthe, MetalWorkers; International Union of Operating Engineers,Portable and Hoisting Operators, Local, 318, 'Herein called the Hoist-ing Operators; District 50; United'Mine Workers of America, Gas,Coke and Chemical Division, herein' called District' 50; and Inter-national Brotherhood of Painters, Decorators and Paperhangers ofAmerica, Local 431, herein called the Painters; alleging that' questionsaffecting commerce had arisen concerning the representation of em-p]oyees'of The Sherwin-Williams Defense Corporation, ^ Carbondale,Illinois, herein called the Company, the National Labor RelationsBoard provided for an appropriate hearing upon due, notice beforeCharlesK. Hackler, Trial Examiner.' Said hearing, was held atHerrin; Illinois, on-October 8 and 9, 1942.The Board, the Company,the I., B. E. W., the Hodcarriers, the I. A. M., the Teamsters, theCarpenters, the Operating Engineers, the Firemen, the Plumbers, theTrainmen, the Metal Workers, the Hoisting Operators, District 50,and the Painters, appeared and participated in the hearing, and allparties were afforded full opportunity to be heard, to examine' and,cross-examine witnesses, and to introduce evidence bearing on theissues.'The Trial Examiner's' rulings made at the hearing are freefrom prejudicial error and are hereby affirmed.is hereby approved and made a part of the record 'herein.Upon the entire record in the case, the Board makes the following:FINDINGS OF FACT1.THEBUSINESS OF THE COMPANYThe Sherwin-Williams Defense Corporation is engaged in shellloading and assembling of bombs and detonators at Carbondale, Illi-nois.The Company'uses raw materials valued at several millions ofdollars annually,a.substantial portion of which is shipped to it fromoutside,Illinois.The products finished at the Company's plant arevalued in excess of-several millions of dollars annually,most of whichis destined for, use outside Illinois. 328DECISIONS OF NATIONAL LABOR RELATIONS BOARDH. THE ORGANIZATIONSINVOLVEDGrand Lodge, Brotherhood of Railroad Trainmen, is an unaffiliatedlabor organization, admitting to membership employees of the Com-pany.District 50,United Mine Workers of America, Gas, Coke andChemical Division, is a labor organization admitting to membershipemployees of the Company.International Brotherhood of Electrical Workers, Local Union No.B702; Maintenance and Production Employees, affiliated with theInternational Hodcarriers, Building and Common Laborers Union ofAmerica; International Association of Machinists, Lodge 310; Inter-national Brotherhood of Teamsters, Chauffeurs, Warehousemen andHelpers of America, Local No. 268; United Brotherhood of, Carpen-ters and Joiners of America; International Union of Operating Engi-neers,Local 586; International Brotherhood of Firemen and Oilers,Local 116; Local 160 Plumbers and Steamfitters; Sheet Metal Work-ers,Local 268 of Southern Illinois; International Union' of Operat-ing .Engineers, Portable and Hoisting Operators, Local 318; and In-ternational Brotherhood of Painters, Decorators and PaperhangersofAmerica, Local 431, are labor organizations affiliated with theAmerican Federation of Labor, admitting to membership employees,ofthe Company.III.THE QUESTIONS CONCERNING REPRESENTATIONThe Company refuses to recognize any of the labor organizations,involved until such time as they are properly, certified by the Board.A compilation prepared by, agents of, the Board, introduced intoevidence at the hearing, indicates that the I. B. E. W., the I. A. M., theTeamsters, the Carpenters, the Operating Engineers, the Plumbers,the Trainmen, the Metal Workers, the,Hoisting Operators, and thePainters, each represents a substantial number of the employees, in,the unit alleged by each to be appropriate.iName ofUnion.Yamber anunit claimedUnion'srePi esentat,onin unfitIB.E w--------------------------------------97531.A M------------------------------------------289123Teamsters----------- L-------------------------------15168Carpenters --------------------------------- -----12275OperatingEngineeis-------------------------------1713Plumbers ---------------------- --------- I ------4133Trainmen ----------------------------------------33Metalworkers-----------------------------------1710HoistingOperators--------------------------------2212Painters -----------------------------------------2110The compilation further shows that the Hodcarriers presented 197 application cards bear-ing apparently genuine signatures of persons whose names appear on the Company's payroll of September 28, 1942.There are 1913 employees in the unit urged by the HodcarriersThe compilation also shows that District 50 presented 232 membership application cardsbearing apparently genuine signatures of persons whose names appear on the September 28,1942; pay roll.There are 2774 employees in the unit claimed by District 50.f THE, SHERWIN-WILLIAMSDEFENSES CORPORATION,p329We find that questions affecting commerce have arisen concerning,the representation of employees of the Company, within the meaningof Section 9 (c) and Section 2 (6') and (7) of the National LaborRelations Act. , 'IV. THE APPROPRIATE UNITEach of the A. F. L. unions, with the exception of the Hodcarriers;seeks a bargaining unit composed of employees of the Company en-gaged in an occupation bringing then within the jurisdiction of suchunions.The Hodcarriers urges a unit of the remaining production'and'maintenance employees who are not included in the units soughtby the other A. F. L. unions and the Trainmen. The' Trainmen seeksto establish a separate unit composed of the employees in the railroaddepartment.District 50, on the other hand, denies the appropriate-ness of the units sought by the A. F. L. unions and the Trainmenand 'insists that only an industrial unit is appropriate, embracing allproduction, and maintenance employees.The -Company took no posi-tion with respect to the appropriate unit or units.The Company's operations are carried on within a 35-mile-squarearea on the outskirts of Carbondale, Illinois, where it is engaged inthe assembling of detonators, boosters, and fuses for attachment tohigh explosive bombs and shells and the loading of -gunpowder intobombs and shells: The Company operates eight separate productionunits, each consisting of a storage area for raw products, a productionbuilding,'and a temporary storage area for finished products.The unit'sought by the I. B. E. W., includes- all electricians, e1ec-'tricians' helpers, telephone operators, public-address announcers, per-sons engaged in inside and outside electrical construction, operation,and maintenance, employees in the communications department, tele-phone and radio operation and repairs, maintenance, repair and op-eration of the public-address system, welders on electrical equipmentand all' foremen, but excluding the chief electrical engineer, assistantto chief electrical engineer, and the electrical shop superintendent.'The I. A. M. urges a unit composed of all machinists, machinists'helpers, tool makers, apprentice tool makers, employees' engaged inrepairing and maintaining; machinery, all employees -in the garagedepartment engaged in maintenance and repair of automobiles (in-cluding mechanics, mechanics' helpers, master welders, oilers, andcommon laborers), auto parts storage employees, mechanics and me-chanics' helpers in heavy equipment repair shop, typewriter and scalerepairmen, locksmiths, employees in 'the tool and .gauge department(including tool inspectors and toolrooni attendants), employees inthe machine shop (including blacksmiths and helpers), production-linemechanics and helpers, inspectors, stoker, repairmen workingunder supervisor of steam operations, and hourly paid foremen, but 330DECISION'S OF NATIONAL LABOR RELATIONS BOARDexcluding the mechanical and shift superintendents, clerks, safety. in-spectors, and janitors.The Teamsters seeks to represent all'truck drivers, chauffeurs, 'as-sistant truck dispatchers, all employees engaged in storing and halffiling of materials and finished products' outside production units,filling station attendants, car washers, and working foremen, but ex-cluding-the chief dispatcher, non-working foremen, and supervisors.',The Carpenters desires to represent all carpenters, carpenters' help-,ers` who work in connection with woodworking machinery in the car-,penter shop, carpenter stockroom clerks, millwrights, and workingand non-working foremen,,but excluding, the carpenter and millwrightsuperintendent.The unit , proposed by the Operating'Engineers embraces all boileroperators and apprentices employed in the steam operating depart-ment, shift supervisors, facility,; operators, technicians, and mechanics'helpers in the water pumping and; filtration, sewer, and water,andsewer maintenance departments,(.including' chief operators and fore-Inen),_but excluding coal passers, the supervisor of steam ,operations,sanitary highway engineer, and common:laborers.The Firemen seeks to represent all boiler operators, boiler , operatorhelpers, firemen, oilers, ,and shift supervisors, excluding the super-visor of steam operations.2-The Plumbers, seeks to represent all steam fitter plumbers, steamfitter plumber helpers, welders working in connection with plumbingand steam fitting, and foremen, but excluding the superintendent;ofplumbing and steam fitting.-The Trainmen desires to represent all yardmen,,yard conductors,assistant yardmasters, dispatchers, yard, brakemen or switchmen, andswitch tenders,workers, sheet-metal work welders, and foremen, excluding. the super-,intendent of sheet-metal workers.The Hoisting Operators urges a unit of all power equipment opera-tors and oilers, crane operators, Diesel locomotive engineers, and fore-men, excluding the superintendent of heavy equipment.The Painters desires to represent all painters, helpers, and foremen,excluding the superintendent of painters.The Hodcarriers seeks a unit composed of the remaining productionand maintenance employees, excluding, messengers, timekeepers, officeand clerical employees, guards, fire fighters, safety inspectors, profes-sional employees, group leaders, and supervisors of higher rank.2It should be noted that the units sought by the Operating Engineers and the Fiiemenare coextensive.We shall further discuss this matter below.-- THE SHERWIN-WILLIAMS DEFENSE CORPORATION331District 50 denies the appropriateness of the units urged by theA. F. L. unions and the Trainmen, and contends, in general, that allproduction and maintenance employees, including messengers andtrainees, but excluding, supervisory,, clerical and office employees, pro-fessional employees, guards, fire fighters, gang bosses, and supervisorsof higher rank, constitute an appropriate unit..As indicated previously in Section III, above, the Trainmen andthe A. F. L. unions, with the exception of the Firemen, have organized.substantial numbers of employees in the semi-craft or craft groupsheretofore described.The Firemen, the Hodcarriers, and District 50each -produced evidence of representation, though by no means con-sequential, among the employees in the unit urged by each.Evidence was introduced at the hearing which tends to show theappropriateness of the semi-craft or craft units urged by all the unionsother than District 50 and the Hodcarriers.On the other hand, evi-dence showing the highly integrated nature of the Company's opera-tions indicates the propriety of a single industrial unit. In this situa-tion we shall permit the scope of the bargaining unit or units to bedetermined in part by the results of separate elections.There remains for consideration the specific composition of thevoting units.The Hodcarriers- and District 50 are in agreement with respect tothe exclusion of the following employees from the residuary votinggroup : timekeepers, office and clerical employees, guards, fire fighters,professional employees, gang bosses; and supervisors above the rankof gang boss. Since the authority and duties of these employees differsubstantially from those of the production and maintenance workers,we shall exclude them from the voting unit.-The 'Hodcarriers would in addition exclude the safety inspectors.District 50 took no specific position with respect to these persons.Therecord indicates that the duties of such employees are primarily super-visory.We shall exclude the safety inspectors from 'the residuaryvoting group.-The Hodcarriers would also exclude messengers.District 50 con-tends that such employees should be included.No evidence withrespect to,such employees appears in the record.However, their classi-inasmuch _as office and clerical employees are excluded- from voting,we shall also exclude messengers from, the re`siduary' voting: group.The units requested by the various labor organizations involvedinclude, in many instances, working and non-working foremen.Dis=trict 50 contends that all foremen should be excluded from the units.-The record does not disclose in most instances the -extent of super-vision exercised by such employees.We shall, accordingly, exclude 332DECISIONS OF, NATIONAL LABOR RELATIONS BOARDall working foremen'who spend a majority of theii time performingsupervisory functions and include the. remainder in the units and shallfurther exclude all non-working foremen.Upon the basis of the entire record, and in accordance with the fore-going findings of fact, we shall order elections among the employees ofthe Company within the groups described below: ,'1.All machinists, machinists' helpers, tool makers, apprentice toolmakers, employees engaged in repairing and maintaining machinery;employees in the garage department engaged in maintenance and re--pair of automobiles (including mechanics, mechanics' helpers, masterwelders, welders, oilers, and common laborers), auto parts storage em-ployees, mechanics and mechanics' helpers working in heavy equip-ment repair shop, typewriter and scale repairmen, locksmiths, all tool:and gauge department employees (including tool inspectors and tool-room attendants), , all employees in the machine shop (includingblacksmiths and helpers), all production-line mechanics, helpers, andinspectors, and stoker repairmen.,working under, the supervisor ofsteam operations, including working foremen who spend less than 50percent of their time performing supervisory functions, but excludingmechanical and shift superintendents, clerks, non-working foremen,working foremen who spend a majority of their time performingsupervisory functions, and janitors, to determine whether they desireto be represented by the I. A. M., or by District 50, for the purposes,of collective bargaining, or by neither.2.All Diesel locomotive engineers, crane operators, power equip-ment operators, and oilers who work in connection with power equip-ment operators, and working foremen who spend less than 50 percentof their time performing supervisory functions, but excluding thesuperintendent of heavy equipment, non-working foremen, and work-ing* foremen who spend a majority of their- time performing super-visory functions, to determine whether they desire to be representedby the Hoisting Operators, or by District 50, for the purposes, of col-lective bargaining, or by neither.3.All electricians, electricians' helpers, telephone operators, public-address announcers, persons engaged in inside and outside electricalconstruction, operation and maintenance, employees in the communi-cations department,,telephone and radio operations, maintenance andrepairs, maintenance, repair and operation of the public-address sys-tem, welders on electrical-equipment, and working foremen who spendless than 50 percent of their time performing supervisory functions,but'excluding the chief electrical engineer, assistant to chief electricalengineer, the electrical shop superintendent,,non-working foremen, andworking foremen who spend a majority of their time 'performingsupervisory, functions, to determine, whether they desire' to be repre- 'THE SHERWIN-WILLIAMS DEFENSE CORPORATION339sented by the I. B. E. W., or by District 50, for the purposes of col-lective bargaining, or by neither.-".4.All truck drivers, chauffeurs, assistant truck dispatchers, em-ployees engaged in the storing and handling of raw materials andfinished products outside production units, filling station attendants,car washers; and working foremen who spend less than 50'percent oftheir time performing supervisory functions, but excluding the chiefdispatcher, non-working foremen, and working foremen who spend amajority of their time performing supervisory functions, to deter-mine whether they desire to be represented by the Teamsters, or byDistrict 50, for the purposes of collective bargaining, or by neither.5.All carpenters, carpenters' helpers who work in connection withwoodworking machinery in the carpenter shop, carpenter stockroomsclerks, and millwrights, including working foremen who spend less,than 50 percent of their time performing supervisory functions, but,excluding the carpenter and millwright superintendent, non-workingforemen, and working foremen who spend a majority of their timeperformnig supervisory functions, to determine whether they desireto be represented by the Carpenters, or by District 50, for the pur-poses of collective bargaining, or by neither.6.All boiler operators and apprentices employed in the steam operations department (including shift supervisors), firemen and oilers,facility operators, technicians, and mechanics' helpers employed inthe water pumping and filtration, sewer, and water and,sewer mainte-nance department's (including chief operators), and working fore-men who spend less than 50 percent of their time performing super-visory functions, but excluding the sanitary and highway engineer,common laborers, non-working foremen, coal passers, general super-visor of steam operations, and working foremen who spend a majorityof their time performing supervisory functions, to determine whetherthey desire to be represented by the Operating Engineers and the Fire-men, or by District 50, for the purposes of collective bargaining, or byneither.7.All steam-fitter plumbers, steam-fitter plumber helpers, weldersand master welders working in connection with plumbing and steamfitting, and working foremen who spend less than 50 percent of theirtime performing supervisory functions, but excluding the superintend-ent of- plumbing and steam fitting, non-working foremen, and workingforemen who spend a majority of their time preforming supervisoryfunctions, to.determine whether, they desire to be represented by the,Plumbers, or by District 50, for the purposes of collective bargaining,or by neither.8.All sheet-metal workers and welders working in connection withsheet-metal work, including working foremen who spend less than 50 334 ' DECISIONS OF NATIONAL LABOR RELATIONS BOARDpercent of their time performing supervisory functions,but excludingthe superintendent of sheet-metal workers,non-working foremen, andworking foremen who spend a majority of their time performingsupervisory functions, to determine whether they desire to be repre-sented by the MetalWorkers, or by District 50, for the purposes ofcollective bargaining,or by neither.9.All painters and helpers,,including working foremen who spendless than 50 percent of their time performing supervisory functions,but excluding the superintendent of painters,non-working-foremen,and working foremen who spend a majority of their time performingsupervisory functions,to determine whether they desire to be repre-sented by the Painters,or by District 50, for the purposes of collectivebargaining,or by neither.10.All yardmen, yard conductors,assistant yardmasters,dispatch-ers, yard brakemen or, sN6itchmen,and switch tenders, including work-ing foremen who spend less than 50 percent of their time performingsupervisory functions,but excluding non-working foremen and work=ing foremen who spend a majority of their time performing super-visory functions,to determine whether they desire to be representedby the Trainmen,or by District 50, for the purposes of collective bar-gaining, or by neither.11.Allthe remaining production and maintenance employees,.ex-eluding messengers,timekeepers,professional employees,office andclerical employees,guards, fire fighters, safety inspectors,gang bosses,and all other supervisors of higher rank,to determine whether theydesire to be represented by the Hodcarriers,or by District 50, for the.purposes of collective bargaining,or by neither.As stated above, there will be no final determination of the appro-priate unit or units pending the results of the elections.The' groupsthat choosethe A.F. L. unions or the Trainmen:as their bargainingrepresentative will constitute separate and distinct appropriate units.Those groups choosing District 50 will,together,constitute a singleappropriate unit.V. THE DETERMINATION OF REPRESENTATIVESThe statements with regard to the authorization evidence submittedby the labor organizations previously set forth, indicate that the Train-men and A. F. L. unions,with the exception of the Firemen and theHodcarriers,and District 50, represent a substantial number of theemployees within the units urged by them to be-appropriate.Underusual circumstances, the authorization evidence submitted by the Hod-carriers, and District 50 would not be enough to justify the Board inconducting elections in the groups which these organizations contendare appropriate.However, since we are directing elections among THE SHERWIN-WILLIAM'S DEFENSE CORPORATION,335several groups of 'the Company's employees, we are of,,the opinionthat, as a matter of expediency, our customary rule should be relaxedin order to afford all employees an opportunity to,vote in the,elections.-.Inasmuch as there appears to be a conflict between the OperatingEngineers and the Firemen with respect to the unit urged by each, weshall in accordance with their desires group the employees claimed bythem and place both the Operating Engineers and the Firemen upona single ballot.VVWe shall direct that the questions concerning representation whichhave arisen be resolved by, elections by secret ballot among the em-ployees who were employed during the pay-roll period immediatelypreceding the date of the Direction of Elections herein, subject to, thelimitations and additions set forth in the Direction.3DIRECTION OF ELECTIONS ,By virtue of and pursuant to the power vested in the National LaborRelations Board by Section 9 (c) of the National Labor Relation's Act,and pursuant to Article III, Section 9, of National LaborRelationsBoard Rules and Regulations-Series 2, as amended, it is herebyDIRECTED that, as part of the investigation to ascertain representa-tives for the purposes of collective bargaining with The Sherwin-Wil-liams Defense Corporation, Carbondale, Illinois, elections by secretballot shall be conducted as early as possible, but not later than forty-five (45) days from the date of this Direction, under the direction andsupervision of the Regional Director for the Fourteenth Region, act-ing in this matter as agent for the National Labor Relations Board,and subject to Article III, Section 10, of said Rules and Regulations,among all employees'of the Company in each of the groups describedbelow who were employed during the pay-roll period immediatelypreceding the date of this Direction, including employees Who did notwork during said pay-roll period because they were ill or on vacationor temporarily laid off, and including employees in the armed forcesof the United States who present themselves in person at the polls, butexcluding any who have since quit,or been discharged for cause:1.All machinists, machinists' helpers, tool makers, apprentice toolmakers, employees engaged in repairing and 'maintaining machinery,employees in the garage department engaged in maintenance and re-pair of automobiles (including mechanics, mechanics' helpers,masterwelders, welders, oilers, and common laborers), auto parts storageemployees, mechanics and mechanics' helpers working in heavy equip-ment repair shop, typewriter-and scale repairmen, locksmiths, all,tool3We reserve.however,the right not to certify any union as the statutory representativeof the employees in any of the voting groups,if the results of the elections in such groupsare non-representative 336DECISIONS OF NATIONAL LABOR RELATIONS BOARDand gauge department employees- (including tool inspectors and tool-room attendants), all employees'in the machine shop (including black-smiths and helpers),,all production-line mechanics, helpers, and in-spectors, and stoker repairmen working under the supervisor of steamoperations, including foremen who spend less than' 50 percent of theirtime performing supervisory functions', but excluding mechanical andshift superintendents, clerks, non-working foremen, working foremenwho spend a majority of their time performing supervisory functions,and janitors, to determine whether they desire to be represented'byInternational Association of Machinists, Lodge 310, A. F. of L., or byDistrict 50, United Mine Workers of America, Gas, Coke and Chem-icalDivision', for the purposes of collective bargaining, or by neither.2.All Diesel' locomotive engineers, crane operators, power equip-ment operators, oilers who work in connection with power equipmentoperators, and working foremen who spend' less than 50 percent oftheir time performing supervisory functions, excluding the super-intendent of heavy equipment, non-working foremen, and workingforemen who spend a majority of their time performing supervisoryfunctions, to determine whether they desire to be represented by In-ternationalUnion of Operating Engineers, Portable and HoistingOperators, Local 318, A. F. of L., or by District 50, United MineWorkers of America, Gas, Coke and Chemical Division, for the pur-poses of collective bargaining, or by neither.3.All electricians, electricians' helpers, telephone operators, public-address announcers, persons engaged in inside and outside electricalconstruction, operation and maintenance, employees in the communi-cations department, telephone and radio operations, maintenance andrepairs, maintenance, operation and repair of the public-address sys-tem, and welders on electrical equipment, including working foremenwho spend less than 50 percent of their time performing supervisoryfunctions, but excluding'the chief electrical engineer, assistant to chief'electrical engineer, the electrical shop superintendent, non-workingforemen, and working foremen who spend 'a majority of their timeperforming supervisory functions, to determine whether they desire to-be represented by International Brotherhood of Electrical Workers,Local Union No. B702, A. F. of L., or by District 50, United MineWorkers of America, Gas, Coke and Chemical Division, for the pur-poses of collective bargaining, or by neither.'4.All truck drivers, chauffeurs, assistant truck dispatchers, ein-ployees engaged in the storing and handling of raw materials andfinished products outside production units, filling station attendants,and car washers, including working foremen who spend less than 50percent of their. time performing supervisory functions, but excludingthe chief dispatcher, non-working foremen, and working foremen who THE 'SHERWIN-WILLIAMS DEFENSE CORPORATION337spend a majority of their time performing supervisory functions, todetermine whether they desire to be represented by InternationalBrotherhood of Teamsters, Chauffeurs, Warehousemen and Helpersof America, Local No. 268, or by District 50, United Mine Workersof America, Gas, Coke and Chemical Division, for the purposes ofcollective bargaining, or by neither.5.All carpenters, carpenters' helpers who work in connection' withwoodworking machinery in the carpenter shop, carpenter stockroomclerks, millwrights, and working foremen who spend less than 50 per-cent of their time performing supervisory functions, excluding thecarpenter and millwright superintendent, non-working foremen, andworking foremen who spend a majority of their time performingsupervisory functions, to, determine whether they desire to be repre-sented by United Brotherhood of Carpenters and Joiners of America,A. F. of L., or by District 50, UnitedMineWorkers of America, Gas,Coke and Chemical Division, for the purposes of collective bargaining,or by neither.,6.All boiler operators and apprentices employed in the steam oper-ations department. (including shift supervisors), facility operators,technicians, and mechanics' helpers in the water pumping and filtra-tion, sewer, and water and sewer maintenance departments (includingchief operators), firemen and oilers, including working foremen whospend less than 50 percent of their time performing supervisory func-tions, but excluding the sanitary and highway engineer,. commonlaborers, non-working foremen, coal passers, the supervisor of steamoperations, and working foremen who spend a majority of their timeperforming supervisory functions, to determine whether they desire tobe represented by International Union of Operating Engineers, Local586,A. F. of L., and International Brotherhood of Firemen andOilers, Local 116, A. F. of L., or by District 50, United Mine Workersof America, Gas,. Coke and Chemical Division, for the purposes ofcollective bargaining, or by neither.7.All steam-fitter plumbers, steam-fitter plumber helpers, andwelders and master welders working in connection with plumbing andsteam fitting, inch ding working foremen who spend less than-S0 per-cent of their time performing supervisory functions, but excludingthe superintendent of plumbing and steam fitting, non-working fore-men, and working foremen who spend a majority of their time per-forming supervisory functions, to determine whether they desire tobe represented by Local 160, Plumbers and Steamfitters, A. F. of L.,or by District 50, United Mine Workers of America, Gas, Coke andChemical Division, for the purposes 'of collective bargaining, or byneither.-504080-42-i-ol 46-22 38DECISIONS OF NATIONAL LABOR RELATIONS BOARD8.All sheet-metal workers and welders working in connection withsheet-metal work, including working,foremen who spend less than 50percent of their time performing supervisory functions, but exclud-ing the superintendent of sheet-metal workers, non-working foremen,and working foremen who spend a majority of their time performingsupervisory functions, to determine whether they desire to be repre-sented by Sheet Metal Workers, Local 268 of Southern Illinois, A. F.-ofL., or by District 50, United Mine Workers of America, Gas, Coke-and Chemical Division, for the purposes of collective bargaining, orby neither.9.All painters and helpers, including working foremen who spend-less than 50 percent of their time performing supervisory. functions,but excluding the superintendent of painters, non-working foremen,.and working foremen who spend a majority of their time performingsupervisory functions to determine whether they desire to be repre-sented by International Brotherhood of Painters, Decorators, andPaperhangers of America, Local 431, A. F. of L., or by, District 50,United Mine Workers of America, Gas, Coke and Chemical Division,.for the purposes of collective bargaining, or by neither.10.All yardmen, yard conductors, assistant yardmasters, dispi tch-,ers, yard brakemen or switchmen, and switch tenders, including work-ing foremen who spend less than 50 percent of their,time performingsupervisory functions, but excluding non-working foremen and work-ing foremen who spend a majority of their time performing super-visory functions, to determine, whether they desire to be represented'by Grand Lodge, Brotherhood' of Railroad Trainmen, or by, District60,UnitedMineWorkers of America, Gas, Coke and ChemicalDivision, for the purposes of-collective bargaining, or by neither.11. 'All the remaining production and maintenance employees, ex-cluding messengers, timekeepers, professional employees, office, andclerical employees, guards. fire fighters, safety inspectors, gang bosses,.and all other supervisors of higher rank, to determine whether theydesire to be represented, by Maintenance and Production Employees,affiliatedwith the International Hodcarriers, Building and CommonLaborers Union of America, A. F. of L., or by District 50, UnitedMine Workers of America, Gas, Coke and Chemical Division, for thepurposes of collective bargaining, or by neither.MR. GERARD D. REILLY took no part in the consideration of the aboveDecision and Direction of Elections.lrJ